Citation Nr: 0406959	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from February 1966 to 
February 1969, and from August 1974 to February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran filed a claim for service connection for a 
seizure disorder in September 2001.  He testified at a 
November 2003 hearing before the undersigned that he first 
began to experience what he described as seizure-like events 
during his military service; however, the veteran's service 
medical records (SMRs) contain no mention of seizure or 
seizure-like activity.  His separation examination in January 
1978 revealed no defects, and the veteran checked "no" in 
answer to the question of whether he had ever had "epilepsy 
or fits."  The veteran also testified that VA physicians had 
told him that the seizures could have come from exposure to 
Agent Orange or could have been the result of blunt trauma to 
the head.  In this regard, the veteran testified that he had 
been injured in a truck accident during service, which caused 
his right hip to be struck and his left hip and head to be 
slammed against a wall.  Nevertheless, the veteran also 
testified that what he believed were seizures began before 
the truck accident.  

The veteran's SMRs include no record of treatment resulting 
from an accident as described by the veteran, but they do 
include records of x-rays taken following a fall from a truck 
in June 1977.  There is no evidence of any involvement of the 
head or hips when the veteran fell from the truck, as the 
record shows only x-rays of the chest and right side ribs 
were taken at that time.  (The x-ray films were reported to 
be within normal limits.)

The record shows that the veteran was treated in the 
emergency room of Dukes Memorial Hospital, Peru, Indiana in 
July 2001 where a computerized tomography (CT) scan was done.  
The CT scan showed cerebral atrophy with the possibility of a 
dilated ventricle related to normal pressure hydrocephalus.  
The veteran began treatment at the VA Medical Center (VAMC) 
in Marion, Indiana in August 2001.  At that time, he related 
to the examining physician, C.V., M.D., that his history of 
seizures began in 1996, and that a battery of tests conducted 
in Virginia in 1996 were negative.  In the report of a 
follow-up examination a week later by his VA primary 
physician, E.S., M.D., it was reported that the veteran had a 
history of seizures, confusion, and syncope.  It was noted 
that there was some relationship between the most recent 
episode (which led to an emergency room visit at Dukes 
Hospital) and low blood sugar.  An MRI conducted in August 
2001, which Dr. S. discussed in his report, showed a moderate 
degree of brain atrophy which was greater than expected for 
the veteran's age.  There was evidence for chronic small 
vessel ischemic disease; there was no evidence for acute 
infarction.  The possibility of hydrocephalus was raised.  

At a VA examination in April 2002, partial complex seizures 
were diagnosed.  A treatment note by Dr. S. of July 2002 
indicates that the veteran's seizure disorder was probably 
related to old brain trauma.  An April 2002 VA examination 
also revealed degenerative joint disease of the hips.  The 
examiner referred to this condition as being "after [an] 
injury to [the] right hip in Korea."

In light of the above-noted evidentiary background, the Board 
concludes that further development of the medical nexus 
evidence is required.  Although the seizures appear to have 
been linked to old brain trauma, and while there is the April 
2002 suggestion that hip disability is related to an in-
service injury, it appears that such medical opinions were 
provided solely on the basis of the veteran's own self-
reported history.  Further development by way of medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, these three elements are met as to 
both of the claimed disabilities.  Consequently, the Board 
will remand the case to obtain medical nexus evidence that is 
based on a review of the entire evidentiary record.  This 
case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to provide information regarding 
sources of treatment not previously 
identified for any seizure disorder or 
hip disorder.  The RO should seek 
pertinent records from any source 
identified by the veteran.  The RO should 
also inform the veteran that he should 
submit medical opinion evidence of a 
nexus to military service from any 
physician who told him that his seizure 
disability is related to herbicide 
exposure or head trauma during military 
service.  

2.  After obtaining any additional 
evidence pursuant to the development 
sought in paragraph 1 above, the RO 
should schedule the veteran for 
neurologic and orthopedic examinations.  
The neurologic examiner should be asked 
to review the entire claims file, obtain 
a detailed history from the veteran 
regarding seizures, and provide an 
opinion as to the medical probabilities 
that any currently diagnosed seizure 
disorder is attributable to either of the 
veteran's periods of military service.  
The orthopedic examiner should also be 
asked to review the entire claims file, 
obtain a detailed history from the 
veteran regarding hip injury/disability, 
and provide an opinion as to the medical 
probabilities that any currently 
diagnosed hip disorder (right and/or 
left) is attributable to either of the 
veteran's periods of military service.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

3.  Any additional development suggested 
by the evidence obtained as a result of 
the actions sought above should be 
undertaken by the RO.  Thereafter, the RO 
should re-adjudicate the claims of 
service connection.  If any benefit 
sought by the veteran is denied, a 
supplemental statement of the case should 
be issued.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




